Citation Nr: 0804877	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a left hand 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran's bilateral knee, left shoulder and left hand 
disability claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been treated for chronic headaches since 
service and currently has the disability.  


CONCLUSION OF LAW

Chronic headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
chronic headaches, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

The veteran has claimed service connection for headaches 
and/or migraines.  After considering all the evidence, the 
Board finds that the preponderance of the evidence supports a 
finding that the veteran's chronic headaches had their onset 
in service. 

A review of the service medical records shows the veteran has 
a long history of complaining of headaches.  In May 1992, she 
was seen for complaints of a headache over her left eye with 
blurred vision for two days.  This was assessed as a muscular 
tension headache.  In August 1995, she was seen in the 
Emergency Room for a severe headache for two days with pain 
over the left eye and photophobia.  The assessment was 
headache-probably tension versus migraine.  She was also 
treated for headaches in September 1995, October 1996, August 
1997 and May 1999.  Her headaches were considered to be of 
tension origin and possibly migraine-type.  

The veteran underwent a pre-separation VA examination in 
April 2002 at which she reported experiencing headaches 
occurring after stressful activities along the left retro-
orbital area over the last eight to nine years.  Although no 
actual diagnosis was made, it was noted on the Report of 
Medical Examination that the veteran has vascular tension 
type headaches per patient history.  The veteran's history as 
shown in the service clinical records was not discussed.

Post-service treatment records from September 2002 through 
July 2003 show the veteran was first seen in September 2002 
with complaints of a headache for one week described as 
throbbing over the left side.  The assessment was headache, 
tension versus vascular.  Thereafter she was seen for follow 
up for her headaches another four times during that period.  
She consistently complained of left sided throbbing headaches 
with occasional photophobia, phonophobia and nausea.  The 
treatment notes describe her headaches as migraine, tension 
or mixed.

The veteran underwent a second VA examination in August 2003.  
At this examination, she reported migraine-type headaches 
with throbbing in her left temple and occasional photophobia.  
These occur approximately 20 days out of a 30-day month.  She 
reported taking Zoloft for her headaches (which is shown in 
the post-service treatment records), which helped decrease 
the frequency of her headaches, but she did not stay on it.  
The impression was possible migraine-type headaches.

The Board finds that there is sufficient evidence to show 
that the veteran's left-sided headaches had their onset in 
service and she has had continuous symptomatology since her 
separation from service.  The Board finds, however, that the 
evidence is not sufficient to show that these are in fact 
migraines.  Rather the medical evidence shows they have 
mostly been categorized as tension headaches, although there 
may be a migraine or vascular component to them at times.  
Hence the Board has characterized the veteran's claim as 
service connection for chronic headaches rather than 
migraines.  

Considering the evidence of record, the Board finds the 
preponderance of the evidence establishes that a nexus exists 
between the veteran's current chronic headaches and her 
military service as the service medical records clearly show 
the onset of her left-sided headaches was in service and the 
medical evidence establishes a chronicity of symptomatology 
post-service.  The preponderance of the evidence being in 
favor of the veteran's claim, it is, therefore, granted.


ORDER

Service connection for chronic headaches is granted.

REMAND

Also before the Board are her claims of service connection 
for bilateral knee, left shoulder and left hand disability.  
The Board finds that remand of these is warranted for further 
development.  

Left Shoulder Disorder 

The veteran claimed service connection for "left shoulder 
pain with motion."  At an April 2002 pre-separation VA 
examination, the veteran reported a remote history of injury 
from blunt trauma with recent onset of pain in the left 
shoulder approximately one month prior to the examination.  
She described the pain as along the posterior superior aspect 
of the shoulder, which occurs every evening and which 
responds to the application of heat.  However, the veteran 
also reported a history of posterior cervical neck pain.  The 
examination report does not indicate that physical 
examination revealed any objective findings of either 
tenderness along the shoulder or the cervical spine.  There 
was, however, tenderness noted along the midthoracic region.  
An x-ray of the left shoulder was normal.  Thus no diagnosis 
of a left shoulder disorder was rendered at that time but a 
diagnosis of degenerative disc disease of the cervical spine 
was made.  Thus the RO granted service connection for 
degenerative disc disease of the cervical spine, but denied 
service connection for a left shoulder disorder.

A review of the service medical records shows that the 
veteran was treated multiple times over her 20 years in the 
service for neck and upper back strains.  Several of these 
treatment notes indicate the veteran had tight and painful 
trapezius muscles.  These records also show the veteran was 
involved in a motor vehicle accident in November 1994 in 
which she suffered a cervical strain with left torticullis.  
A physical therapy note from that time indicates the veteran 
had left upper trapezius and paravertebral muscle strain.  A 
September 1997 treatment note indicates the veteran was seen 
for neck pain and had tenderness to palpation over the top of 
the trapezius bilaterally.  A June 1999 treatment note shows 
the veteran was diagnosed to have degenerative disc disease 
at the C5-6 level.  Objective findings included tenderness to 
palpation over the entire deltoid and adjacent trapezius, 
biceps and triceps.  Finally, the veteran was seen in October 
2001 for hurting her upper and lower back at a JRTC rotation 
in February 2001.  Objective findings included very tight 
muscles/trapezius bilaterally and down the thoracic area.  
There was pain with neck range of motion, and arm range of 
motion pulled the muscles.  The assessment was neck/back 
muscle spasms.  

Post-service treatment records show the veteran has continued 
to complain of left shoulder pain.  A February 2003 treatment 
note indicates the veteran had left side trapezoid tenderness 
to palpation and tenderness to palpation along the cervical 
spine.  The veteran underwent another VA examination in 
August 2003.  The veteran complained of pain over the left 
trapezius.  The examiner noted, however, that her complaints 
of pain were very vague and thought the veteran may have 
fibromyalgia.  But a December 2003 VA examination resulted in 
a negative finding of fibromyalgia.  This examiner did note, 
however, that the veteran had tenderness along her left 
trapezial muscle and pain with shrugging her shoulders and 
trapezius.  The remainder of the shoulder exam was normal 
with no sign of impingement.  No medical opinions have been 
given.

The Board finds that the evidence raises several questions.  
First is what is the exact nature of the veteran's left 
shoulder complaints.  Second is whether, given the veteran's 
history as shown in the service medical records, the 
tenderness over the trapezius of the left shoulder is a 
symptom of the veteran's already service-connected 
degenerative disc disease of the cervical spine or whether it 
is a separate and distinct disability.  Finally, if this is 
related to the veteran's service-connected degenerative disc 
disease of the cervical spine, is it of such severity and 
distinction as to be considered a separate manifestation that 
would be subject to assignment of a separate disability 
rating.

The Board also notes that the veteran testified at the May 
2004 hearing that her current position has aggravated this 
condition.  Thus the earlier VA examinations may not be 
sufficient to evaluate any current disability that may exist.

Accordingly, the Board finds that a new VA examination is in 
order to provide an exact diagnosis of what is causing the 
veteran's left shoulder complaints and to obtain the above 
mentioned opinions.

The Board notes further that the veteran testified that she 
was being treated at the Blanchfield Community Army Hospital, 
and treatment records in the claims file from September 2002 
to July 2003 and March 2004 to April 2004 attest to that 
fact.  The veteran, however, failed to respond to a request 
for an updated release to obtain more current treatment 
records.  On remand, another request should be made.  The 
veteran is advised that a release is necessary in order for 
VA to obtain treatment records from any private treatment 
facilities, including military medical facilities.  If the 
veteran fails to provide a release, VA will not be able to 
obtain medical evidence that may be beneficial to her claim.  
The veteran may, however, if she chooses, submit these 
private treatment records herself rather than provide VA with 
a release.  But the veteran is notified that, in doing so, 
she should provide a complete copy of her medical records and 
not just excerpts.

Bilateral Knee Disorders

The veteran has claimed service connection for bilateral knee 
disorders because they "give out."  At the April 2002 pre-
separation VA examination, the veteran was diagnosed to have 
bilateral quadriceps tendonitis, but this condition was 
characterized as acute rather than chronic.  Thus, service 
connection was denied on the basis of no finding of a current 
chronic knee disability.  

The post-service treatment records show the veteran was seen 
in May 2003 with complaints of bilateral calf pain, 
occasional knee collapse and swollen leg with sharp, stabbing 
pains.  Objectively, there was found to be crepitus in the 
left knee with normal range of motion except for tightness 
during flexion.  The assessment was simply leg pain. 

In addition, the veteran testified at a May 2004 RO hearing 
that she testified that her knees gave out on her several 
times in service and that she had popping and locking of the 
knee.  She said she was given a profile because of her knees.  
She also complained that currently her knee swells with 
prolonged standing and walking that she treats with Motrin 
and heat, and her current job has aggravated this condition 
as she is required to be constantly on her feet (she started 
a civilian job as a supply clerk at Fort Campbell in December 
2003).  On questioning, she did indicate that her problem is 
only with the left knee.  

A review of the service medical records reveals that the 
veteran was treated in service multiple for complaints 
related to her knees.  In August 1993, she was treated for a 
left knee strain.  She reported having twisted the left knee 
during PT the week before.  In April 1995 the veteran was 
seen in emergency care for complaints of left knee pain for 
two weeks with it buckling three times.  Physical examination 
revealed positive knee compression and left quad shift.  The 
assessment was patellofemoral syndrome and the veteran was 
placed on crutches.  This assessment was confirmed the next 
day when the veteran was seen for follow up at the troop 
medical clinic.  

In November 1997, the veteran was seen for right knee pain.  
She stated that she had been walking and bumped her right 
knee against the corner of her desk.  There was tenderness to 
palpation on the lateral side of the patellar tendon and 
edema.  The assessment was possible tendonitis.  Finally, in 
May 1998, the veteran was seen again for complaints of left 
knee discomfort.  She stated that she had been walking the 
previous day and her knee gave out on her.  There was no 
deformity, edema, erythema or ecchymosis.  There was 
tenderness to palpation at the anterior and medial sides of 
the knee.  The patella grind test was negative but did elicit 
some pain.  Lachman's test was negative.  Although the valgus 
test was negative, the veteran reported great pain with it.  
There was decreased flexion, and a possible slight effusion 
at the medial side of the knee.  No actual assessment was 
stated.

As previously stated, the veteran underwent a pre-separation 
VA examination in April 2002.  At this examination, she 
reported a history of her knee buckling bilaterally after 
prolonged standing.  She denied pain or swelling or locking 
of the knees, reporting only that they give way.  Physical 
examination of the knees showed full range of motion 
bilaterally with increased suprapatellar pain with forward 
flexion of the knee and patellar distraction.  X-rays of the 
knees were normal.  The assessment was quadriceps tendonitis 
of the knees bilaterally, acute.

The veteran underwent a second VA examination in August 2003.  
She reported complaints of knee pain to the examiner, but he 
stated her complaints were very vague.  Physical examination 
of the knees did not show any abnormal findings.  Thus no 
diagnosis specific to her knees was given.  Rather the 
examiner felt the veteran possibly had fibromyalgia.

The Board finds that, given the medical history in service 
and the veteran's continued complaints after service 
(including her testimony that her knee condition has worsened 
due to her job), a new VA examination is in order to 
determine whether the veteran has any current chronic 
disorder related to her knees and, if so, whether it is 
related to any injury or disease incurred in service.

Left hand

The evidence shows that the veteran was seen during service 
for left hand problems and currently has been diagnosed as 
having left hand and left wrist pathology.  As such, the 
Board finds that she must be afforded a VA examination to 
determine whether she has a left hand disability that is 
related to or had her onset during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Prior to ordering an examination, however, the Board notes 
that there might be additional private medical records as 
previously discussed.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the requirements set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain copies of the veteran's treatment 
records from the Blanchfield Community Army 
Hospital for the period of August 2003 to the 
present.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and her 
representative should be notified of unsuccessful 
efforts in this regard.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for an 
appropriate VA examination.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination, and said review 
must be noted in the examiner's report.

A)  With regard to the left shoulder claim, the 
examiner should respond to the following:
		1)  Does the veteran have a separate and 
distinct left shoulder disorder related to the 
trapezius or are her complaints related to her 
service-connected degenerative disc disease of the 
cervical spine?  It is important that the examiner 
review the service medical records and the 
complaints and findings seen therein in rendering 
this opinion.
		2)  If the veteran has a separate and 
distinct left shoulder disorder, provide a 
diagnosis of said disorder and then render an 
opinion as to whether it is at least as likely as 
not (i.e., at least a 50 percent probability) that 
it is related to any disease or injury incurred 
during service.  
		3)  If the veteran's left shoulder complaints 
are related to her service-connected degenerative 
disc disease of the cervical spine, is the 
veteran's left shoulder condition of such a nature 
and severity as to be a separate and distinct 
manifestation of her service-connected 
degenerative disc disease?

B)  With regard to the bilateral knees claim, the 
examiner should render a diagnosis of any current 
disorder the veteran has related to her knees.  If 
the veteran has a current knee disorder, the 
examiner should then render an opinion as to 
whether it is at least as likely as not (i.e., at 
least a 50 percent probability) that it is related 
to any disease or injury incurred during service.

C).  As to her left hand, the examiner must state 
whether the veteran has a left hand disability 
and, if so, opine whether it is at least as likely 
as not (i.e., at least a 50 percent probability) 
related to or had its onset during service.

4.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the veteran's 
claims should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and her representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


